SEPARATE OPINION
[560 U.S. 257]
Justice Stevens,
concurring in part and concurring in the judgment.
While I join the Court’s judgment and Parts I and II of its opinion, I do not believe that our mistaken interpretation of § 307(f) of the Clean Air Act in Ruckelshaus v. Sierra Club, 463 U.S. 680, 103 S. Ct. 3274, 77 L. Ed. 2d 938 (1983), should be given any special weight in the interpretation of this—or any other—different statutory provision. The outcome in that closely divided case turned, to a significant extent, on a judgment about how to read the legislative history of the provision in question. Compare id., at 686-693, 103 S. Ct. 3274, 77 L. Ed. 2d 938, with id., at 703-706, 103 S. Ct. 3274, 77 L. Ed. 2d 938 (Stevens, J., dissenting). I agree with the Court in this case that 29 U.S.C. § 1132(g)(1) does not impose a “pre*1011vailing party” requirement; I agree, further, that the District Court acted well within its discretion in awarding attorney’s fees to this petitioner. But I would examine the text, structure, and history of any other federal statute authorizing an award of fees before concluding that Congress intended the same approach under that statute as under this one.